Citation Nr: 0031796	
Decision Date: 12/06/00    Archive Date: 12/12/00	

DOCKET NO.  99-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for post-traumatic stress disorder (PTSD) prior to 
February 25, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, and Dr. David Gottlieb


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from August 1946 to January 
1948, and from April 1951 to November 1952.  The veteran's 
DD-214 for his second period of service showed that he served 
in Korea, and that he received a Purple Heart.  A service 
medical record indicates that he received a shell fragment 
wound in the left arm in May 1952.

In a decision in March 1957, the Board denied service 
connection for anxiety reaction.  

On February 25, 1997, the veteran reopened his claim for 
service connection for an acquired psychiatric disorder.  

In a rating in June 1997, the regional office (RO) granted 
service connection for PTSD, effective from February 25, 
1997.  

Subsequently, the veteran submitted a claim for an effective 
date earlier than February 25, 1997, for the grant of service 
connection for PTSD.  He also claimed that the March 1957 
Board decision was clearly and unmistakably erroneous.  

The Board docketed the veteran's claim that there was clear 
and unmistakable error in the March 1957 Board decision for 
review.  In a separate decision, the Board has determined 
that there was no clear and unmistakable error in the March 
1957 Board decision.  The March 1957 Board decision is 
therefore considered final.  See 38 U.S.C.A. §§ 5109A, 7104, 
7105, 7111 (West 1991); 38 C.F.R. §§ 20.1400-1411(2000).  The 
Board will now consider the claim for an earlier effective 
date for the grant of service connection for PTSD.  





FINDINGS OF FACT

1.  All necessary evidence necessary for an equitable 
disposition of the veteran's claims is of record, and the 
veteran has received notice as to all attempts to obtain 
evidence, complete his application, and substantiate his 
claim.

2.  In March 1957, the Board of Veterans' Appeals denied 
service connection for an anxiety reaction.  

3.  On February 25, 1997, the RO received a claim for service 
connection for PTSD.  

4.  The evidence received after the veteran's claim was 
submitted in February 1997 first establishes that the veteran 
had PTSD, and that this disorder was related to his service 
and his combat experiences.  


CONCLUSIONS OF LAW

1.  In the absence of clear and unmistakable error, the March 
1957 Board decision is final.  38 U.S.C.A. §§ 5109A, 7104, 
7105, 7111, (West 1991); 38 C.F.R. §§ 20.1400-1411 (2000).  

2.  As new and material evidence was submitted after the 
veteran reopened his claim on February 25, 1997 which 
established entitlement to service connection for PTSD, the 
effective date of the grant of service connection for this 
disability was the date of reopened claim, or February 25, 
1997.  38 U.S.C.A. §§ 5108, 5110 (West 1991); 38 C.F.R. 
§ 3.156, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he was under stress 
during service, and that such stress was manifested by 
headaches and stomach complaints.  He notes that he was 
placed under observation for combat exhaustion in service.  
He contends that the current diagnosis of PTSD is essentially 
the same condition as anxiety reaction found on a Department 
of Veterans Affairs (VA) examination in 1955.  He maintains, 
therefore, that he should receive compensation for PTSD from 
the time that he was first diagnosed with an acquired 
psychiatric disorder in 1955.  

I.  Background

The service medical records for the veteran's first period of 
service are negative for any complaints, findings, or 
diagnoses indicative of an acquired psychiatric disorder, 
chronic gastrointestinal complaints, or headaches.  

In September 1951, the veteran complained of an upset stomach 
for the past month.  In a crossed out notation, it was 
indicated that the veteran desired Phenobarbital for 
headaches.  A stool sample showed no parasites or ova.  In 
November 1951, the veteran was observed for possible combat 
exhaustion, and returned to full duty the next day.  In April 
1952, he received treatment for angioneurotic edema of both 
hands.  On examination for separation from service in October 
1952, clinical evaluation, including psychiatric, was 
completely normal.  

In April 1955, a claim for service connection for headaches 
and gastrointestinal complaints was received from the 
veteran.  He dated the onset of such symptoms to the summer 
of 1951.  

Benjamin A. Gingold, M.D. reported in August 1955 that the 
veteran had been treated for severe headaches and 
gastrointestinal complaints, including stomach upsets with 
severe cramps and nausea, during and after his Army training.  
Dates of treatment were shown as March, April, and December 
1953, and March 1954.  

On a VA examination in October 1955, the veteran's complaints 
included headaches and abdominal difficulties.  On a special 
gastrointestinal examination, the veteran indicated that he 
had had recurrent episodes of stomach problems for the past 3 
or 4 years.  He reported that such symptoms had not caused 
him to lose any time from work.  Physical examination 
resulted in the diagnosis of no organic gastrointestinal 
disease found.  

On a special psychiatric examination, the veteran's records 
were reviewed.  The veteran's complaints included headaches 
and gastrointestinal problems.  On psychiatric examination, 
it was noted that the veteran appeared to be a high strung 
tense individual who was very ambitious.  The diagnosis was 
anxiety reaction, chronic, mild.  It was the examiner's 
opinion that the veteran showed neurotic traits and was 
suffering from tension headaches and an irritable stomach.  

On an appeal to the Board in November 1956, the veteran 
complained of repeated and frequent headaches since the 
summer of 1951.  He stated that previous to the summer of 
1951, such headaches had been infrequent and not as severe.  

In March 1957, the Board reviewed the evidence of record and 
concluded that the service medical records did not disclose 
the presence of a psychiatric disorder during either period 
of service.  The Board noted that there was some indication 
from the veteran's statements that headaches had preexisted 
the veteran's second period of service.  The Board concluded 
that the evidence showed complaints of headaches on one 
occasion during the veteran's second period of service, but 
that such headaches were not aggravated in service.  The 
Board further concluded that the evidence did not establish 
that the veteran's anxiety reaction, diagnosed approximately 
three years after the veteran's separation from service, was 
related to his service.  

On February 25, 1997, a claim for service connection for 
stress related to his Korean War service was received from 
the veteran.  

Thereafter, the veteran submitted clinical records from his 
private physicians indicating complaints at various times 
between 1960 and the 1990's for problems such as anxiety, 
gastrointestinal complaints, tension, fatigue, depression, 
and stress.  He received tranquilizers on occasion, beginning 
in the 1960's.  

David I. Gottlieb, M.D. reported in March 1997 that he had 
been the veteran's friend since 1953, and that he had 
observed symptoms of PTSD beginning in 1953.  

A VA examination in May 1997 reviewed the veteran's history.  
The examination included psychological testing and a review 
of the veteran's complaints, and concluded that the veteran 
had mild PTSD which was related to his service and combat 
experiences.  

In a rating in June 1997, the regional office granted service 
connection for PTSD, and evaluated it as 10 percent 
disabling, effective from February 25, 1997.  The veteran 
disagreed with this rating for PTSD.  

At a hearing at the regional office in May 1998, Dr. Gottlieb 
stated that he had known the veteran since 1941, that as a 
physician he had prescribed medication for him, and that he 
had referred the veteran to psychiatrists beginning in 1958.  

In a rating in May 1998, the regional office granted a 30 
percent evaluation for PTSD, effective from February 25, 
1997.  The veteran then withdrew his appeal for an increased 
rating for PTSD.  Thereafter, the veteran submitted a claim 
for an earlier effective date for the grant of service 
connection for PTSD.  

At a hearing before the Board sitting at Los Angeles, 
California, in July 1999, the veteran and Dr. Gottlieb 
testified that the veteran had essentially the same symptoms 
on the VA examination in 1997 as were exhibited shortly after 
service and on the VA examination in 1955.  They maintained 
that there was clear and unmistakable error in the March 1957 
Board decision.  

II.  Analysis

All questions subject to the Board's jurisdiction are subject 
to one review on appeal.  The decision by the Board is final, 
subject to the revision only in the event of clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. 
§§  20.1100, 20.1105.  

In this case, the March 1957 Board decision determined that 
an anxiety neurosis was not incurred in or aggravated by 
service.  In the March 1957 decision, the Board indicated 
that the service medical records did not disclose the 
presence of a neuropsychiatric disorder during the veteran's 
service or at discharge from service.  The Board noted that 
the veteran had indicated on his appeal that he believed his 
headaches had intensified during his service.  The Board 
determined that the veteran's headaches were not aggravated 
during service.

A companion decision determined that there was no clear and 
unmistakable error in the March 1957 Board decision.  In that 
decision, the Board determined that there was a tenable basis 
for the 1957 Board decision that the only then diagnosed 
psychiatric disorder, an anxiety reaction, had not been 
present or manifested in service, but was first manifested 
after service.

Since there was at least a tenable basis for the facts found 
and resultant conclusions of law in the 1957 Board decision, 
there was no clear and unmistakable error in such decision.  
As a result, the March 1957 decision is final.  38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 20.1400-1411.

The veteran reopened his claim for service connection for an 
acquired psychiatric disorder on February 25, 1997.  The 
evidence received pursuant to this reopened claim, included 
private and VA medical records, which established that the 
veteran currently has PTSD, and that such disorder was 
related to the veteran's service and combat experiences.  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, unless specifically provided otherwise, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110.  

The effective date of the grant of service connection based 
on the receipt of new and material evidence received after a 
final disallowance shall be the date of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

In this case, the March 1957 Board decision denying service 
connection for an anxiety reaction was final.  The veteran 
reopened his claim for service connection for an acquired 
psychiatric disorder resulting from his service and combat 
experiences on February 25, 1997.  The evidence received 
subsequent to the reopened claim resulted in a grant of 
service connection for PTSD.  This evidence included 
statements from Dr. Gottlieb, a VA examination, and the 
clinical records from private physicians.  Such new evidence 
established a pattern of psychoneurotic symptoms for many 
years, and linked these psychoneurotic symptoms, diagnosed as 
PTSD, to the veteran's service, and his combat experiences.  
However, it was only this new evidence, when viewed in the 
context of all the evidence, which established entitlement to 
service connection for an acquired psychoneurotic disorder, 
PTSD. 

Therefore, the effective date for the grant of benefits based 
on the reopened claim for service connection for a 
psychiatric disability, PTSD, and the receipt of new and 
material evidence which permitted the reopening of that 
claim, must be set as of the date of receipt of the reopened 
claim, or February 25, 1997, but not earlier than this date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Finally, in this case, all relevant evidence necessary for an 
equitable disposition of the veteran's claims is of record, 
and the veteran has received notice as to attempts to obtain 
evidence, complete his application, and substantiate his 
claim. See Veterans Claims Assistance Act of 2000, Public L. 
No. 106-475, 114 Stat. 2096 (2000).  In this regard, the 
veteran was provided notice of the evidence considered in 
evaluating his claim, the reasons and bases that the RO used 
in considering his claim, and any information which was 
needed that would aid in adjudication of his claim.  
Information which the veteran indicated would aid in 
adjudication of his claim has been obtained.  The veteran has 
not indicated that any additional pertinent  information or 
records are available. 


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for PTSD is not established.  The benefit 
sought on appeal is denied.  



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals



 
- 9 -

- 1 -


